Mr. Justice Scott delivered the opinion of the court: The only question arising upon this record is whether the facts contained in the stipulation constitute a bar to the collection of the tax. Appellees’ defense in the court below was, that the village of Sheridan organized in 1903, which was the one that included their lands, had no existence because of the fact that a prior corporation of the same name and organized under the same statute occupied all of the territory included in the former except a small part, containing only eleven adults and fourteen children. The record of proceedings in the nature of quo warranto instituted against the prior corporation was introduced for the purpose, as it is said, of showing that the prior corporation had been judicially determined to be a valid one, and the one last formed, therefore, an illegal one. Appellant contends that this constituted a collateral attack upon the organization of the corporation formed in 1903 and that the evidence received to establish the defense was therefore incompetent, while appellees deny that such defense and evidence can be so regarded. Their contention is, that the effect of the reversal of the judgment of ouster by this court in Soule v. People, 205 Ill. 618, amounted to a determination and adjudication that the incorporation of the village in 1903 was illegal and void ab initio. The judgment of reversal of this court in Soule v. People, supra, had no such effect as that contended for by appellees. The only thing there decided, was, that the second plea of the respondents interposed to the information, if established by evidence, constituted a bar to the proceedings brought to oust the president and trustees from office on account of irregularities in the incorporation of the village. The merits of the case had not been determined in the circuit court and were not before this court. Whether or not the village of Sheridan organized in 1903 was properly organized was not there before this court, and no adjudication upon that question could have been made. The case was reversed and remanded with directions to the circuit court to overrule the demurrer to the second plea, and the cause was re-docketed in the circuit court, where, after subsequent pleading by both parties, the suit was, on April 22, 1905, after the levy of the taxes in question, dismissed by the State’s attorney of LaSalle county. This termination of the suit left the parties thereto in the same situation as though it had never been brought, except that the president and trustees who had been ousted from office by the judgment of the circuit court had, after the entry of that judgment, ceased the performance of any municipal duties, and, so far as the record in this case shows, did not upon the final disposition of the case either resume or seek to resume their respective offices. It is manifest that the record of the proceedings against the president and trustees of the village-organized in 1873, including the reversal by this court of the judgment entered therein, did not show an adjudication that the organization of the village of Sheridan in 1903 was illegal and void. The incorporators of the village formed in 1903 had proceeded in apparent conformity to a valid statute in organizing. The Secretary of State had issued a certificate to the effect that the new village was duly incorporated. It had elected officers and performed other functions of government granted to corporations by the statute under which it was organized. One of these functions is the raising of revenue for municipal purposes. It proceeded in compliance with the statute in levying the tax which is the subject matter of this suit. It was clearly a corporation de facto, and was in the exercise of a right, when it levied the tax, which cannot be questioned in a collateral proceeding. People v. Dyer, 205 Ill. 575; President and Trustees v. Thompson, 20 id. 197; Louisville, New Albany and Chicago Railway Co. v. Shires, 108 id. 617; Hudson v. Green Hill Seminary, 113 id. 618; Bushnell v. Consolidated Ice Machine Co. 138 id. 67; American Trust Co. v. Minnesota and Northwestern Railroad Co. 157 id. 641. The only mode by which the legality of a de facto municipal corporation can be inquired into is by information in the nature of quo warranto. It cannot be done in a collateral proceeding. Trumbo v. People, 75 Ill. 561; Coles County v. Allison, 23 id. 437; Town of Geneva v. Cole, 61 id. 397; Village of Nunda v. Village of Chyrstal Lake, 79 id. 311; People v. Newberry, 87 id. 41; Alderman v. School Directors, 91 id. 179; Osborn v. People, 103 id. 224. It follows, therefore, that where a village is shown to be a de facto corporation, its power to levy taxes for municipal purposes which are authorized by law cannot be questioned in a proceeding brought to enforce the collection of such taxes. People v. Dyer, supra. The cases cited by appellees to support their contention that the corporation formed in 1903 is illegal and void because it included the territory of the prior village, are cases where the question arose in proceedings in the nature of quo warranto, and are not applicable here. Appellees devote a large part of their argument to attempting to establish the proposition that the officers constituting the body which levied the tax were not officers de facto of the corporation last organized because there were no offices de jure to fill. It is sufficient to say in answer to that contention that the acts of the officers of a de facto corporation are binding when such acts would be within the power of such officers if the corporation were one de jure. The authorities cited by appellees on this proposition, to the effect that a person who assumes to exercise the duties of an office which does not exist or which has been created by an unconstitutional statute is not even an officer de facto because there is no office de jure, aré not in point. The appellees’ contention that the officers who levied the taxes for the year 1904 were acting for the corporation organized in 1873 is not supported by the evidence. The evidence shows that they were officers of the village organized in 1903. For the reasons above stated the county court erred in sustaining the objections of the appellees to the tax. The judgment will therefore be reversed and the cause will be remanded to the county court of LaSalle county, with directions to overrule the objections filed by appellees to the tax and to enter judgment against the lands of appellees for the amount of delinquent taxes, penalties and costs as may appear to be due. Reversed and remanded, zvith directions.